         Case 3:16-cv-00085-MEM Document 165 Filed 08/04/20 Page 1 of 1


                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

ANGELO R. RESCIGNO, SR.,                  :
AS EXECUTOR OF THE ESTATE
OF CHERYL B. CANFIELD,                    :

                   Plaintiff              :    CIVIL ACTION NO. 3:16-85

           v.                             :        (JUDGE MANNION)

STATOIL USA ONSHORE                       :
PROPERTIES INC.,
                                          :
                   Defendant
                                  ORDER
       In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

       (1) Intervenors’ motion to stay, (Doc. 155), is DENIED.




                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge
DATE: August 4, 2020
16-0085-06-ORDER
